Case 1:21-cr-20151-UU Document 2 Entered on FLSD Docket 03/12/2021 Page 1 of 1

                                                                                   FILED BY-'¥,-o.c.

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                                                                        MAR 1 2021f
                                                                                         ANGELA E. NOBLE

                    21-20151-CR-UNGARO/REID
                         Case No.
                                                                                        CLERK U.S. DIST. CT.
                                                                                        S. D. OF FLA.· MIAMI
                                         ----------




IN RE SEALED INDICTMENT
-------------
                                       MOTION TO SEAL

       NOW COMES the United States of America, by and through its undersigned attorney, and

respectfully requests that the indictment, arrest warrants, and any resulting order be SEALED until

the arrest of the first defendant or further order of this Court, for the reasons that the named

defendants may flee and/or destroy evidence, and the integrity of the ongoing investigation might

be compromised.      The United States Attorney's Office also respectfully requests that it be

allowed to obtain copies of these documents, and provide copies to other agencies or governments,

for purposes of arrest, extradition, or any other necessary cause.



                                              Respectfully submitted,

                                              ARIANA ORSHAN FAJARDO
                                              UNITED STATES ATTORNEY



                                      By:



                                              99 Northeast 4th Street
                                              Miami, Florida 33132-2111
                                              Tel: (305) 961-9349
                                              ellen.d'angelo@usdoj.gov
